Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016/0373495) in view of Pichaimurthy et al. (US 2020/01070062).

Regarding claim 1 and , Chen discloses a content delivery apparatus applied to a content delivery system which delivers content, which is sent from a transmission apparatus, to a reception apparatus by a multicast method via an IP network, the content delivery apparatus comprising:
an analyzer configured to detect information of content by analyzing control information of the content (See [0109] detecting control information ); and
a manager configured to control a reception start or a reception end of the content, based on the start point or the end point (See [0076-0077] [0080] network manager controls audio/video transmission by directing a stop or start).
Chen does not explicitly disclose detecting a start point or an endpoint and based on the start point or end point start reception start or end.
Pichaimurthy discloses that it was known to determine a start point for transmitting a content stream and an endpoint for ending a transmission ([0077] [0088] [0089] using the current position in a multicast buffer to determine).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Chen with the known methods of Pichaimurthy predictably resulting in detect a start point or an end point of the content by analyzing control information of the content and control a reception start or a reception end of the content, based on the start point or the end point by applying the court recognized rational 

	
Regarding claim 2, 6 and 10, Chen and Pichaimurthy further disclose the content delivery apparatus of Claim 1, further comprising:
an input unit configured to start reception of content in accordance with the reception start, and to end the reception of the content in accordance with the reception end (See Chen Fig 4 and [0102-0104] multiple video input for video streams); and
a transmitter configured to send the content received by the input unit to the reception apparatus (See Chen Fig 4 and [0105] multiple outputs ).

Regarding claim 3, 7 and 11, Chen and Pichaimurthy further discloses the content delivery apparatus of Claim 1, wherein the analyzer is configured to detect the start point or the end point of the content by analyzing meta- information of the content as the control information (See Chen [0109] detecting packet header information including clock and frame sync and Pichaimurthy using a timestamp information to start/end a video stream ([0077] [0088] [0089]).

Regarding claim 4, 9 and 12, Chen and Pichaimurthy further the content delivery apparatus of Claim 1, wherein the analyzer is configured to detect the start point or the end 

Regarding claim 5 and 13, Chen and Pichaimurthy further disclose the content delivery apparatus of Claim 4, wherein the first analyzer is configured to: monitor auxiliary data included in the content which is sent from the transmission apparatus; and detect the start point or the end point of the content by analyzing the auxiliary data (See Chen as analyzed above, [0109] detecting packet header information including clock and frame sync from packet header information and Pichaimurthy using a timestamp information to start/end a video stream ([0077] [0088] [0089])).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/             Primary Examiner, Art Unit 2425